                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM FRANCIS FENTON,                          :
                                                 :
                              Plaintiff,         :          CIVIL ACTION NO. 18-5484
                                                 :
       v.                                        :
                                                 :
PENNSYLVANIA DEPARTMENT OF                       :
CORRECTIONS and PROBATION AND                    :
PAROLE,                                          :
                                                 :
                              Defendants.        :

                                            ORDER

       AND NOW, this 31st day of January, 2019, after considering the application for leave to

proceed in forma pauperis and complaint filed by the pro se plaintiff, William Francis Fenton

(“Fenton”) (Doc. Nos. 2, 6); and for the reasons set forth in the separately filed memorandum

opinion, it is hereby ORDERED as follows:

       1.      The application for leave to proceed in forma pauperis (Doc. No. 6) is GRANTED

and Fenton has leave to proceed in forma pauperis;

       2.      The complaint (Doc. No. 2) is DEEMED filed;

       3.      The complaint is DISMISSED WITHOUT PREJUDICE;

       4.      Fenton has leave to file an amended complaint against a proper individual or entity

within thirty (30) days of the date of this order. Any amended complaint must name all the

defendants in the caption and must clearly explain how the defendants were involved in violating

Fenton’s rights. Any amended complaint shall not pursue claims against the Pennsylvania

Department of Corrections, “Probation and Parole” (whether Pennsylvania’s Board of Probation

and Parole or a county’s probation and parole department), and SCI–Graterford. Upon the filing

of an amended complaint, the clerk of court shall not make service until so ordered by this court;
       5.      The clerk of court is DIRECTED to send Fenton a copy of this court’s form

complaint to be used by pro se litigants for filing a civil action bearing the above-captioned civil

action number. Fenton may use this form to prepare an amended complaint; and

       6.      If Fenton fails to file an amended complaint, the court may dismiss his case without

prejudice for failure to prosecute without further notice.


                                                      BY THE COURT:



                                                      /s/ Edward G. Smith
                                                      EDWARD G. SMITH, J.




                                                 2
